DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This Action is Considered Non-Final
Applicant’s arguments, filed 17 December 2021, have been fully considered. Applicant’s arguments, with respect to the rejections of claims 1-2, 4-14 and 17-21 under 35 U.S.C. 103 over Mallo have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hofacker (US 2007/0243149 A1; see below).

Claim Status
Claim 3 is cancelled.
Claims 1-2 and 4-21 are pending.

Claims 1-2, 4-14 and 17-21 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 4-14, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker (US 2007/0243149 A1), in view of Srulevitch (US 2008/0112908 A1; of record) and Brand-Garnys (EP 2,226,078 A2; of record).
Hofacker is drawn to an aqueous binder system for nail varnishes, based on nitrocellulose-containing polyurethanepolyurea dispersions (Abstract). Hofacker teaches the composition comprises nitrocellulose as a film forming polymer in an amount of 20% to 60% by weight (pg 5, [0096]), overlapping the claimed range of “at least 25%”; it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Hofacker teaches that coloring (“visual control agent”) may be present in an amount of up to 80% (pg 6,, [0103] and [0104]), overlapping the claimed range. Hofacker also teaches the nail varnishes of the invention may also comprise additives such as dyes, pigments, antioxidants, light stabilizers, emulsifiers, defoamers, thickeners, fillers, flow control agents, shelf-life extenders, moisture donors, odorants, free-radical scavengers and thixotropic agents (pg 6, 0101]).
For claim 4, Hofacker teaches that the viscosity can be manipulated by the choice of cellulose-nitric esters (pg 5, [0092]), as well as through the addition of thickeners, thixotropic agents, and flow control agents ([0101]). As such, while Hofacker does not teach the claimed range of viscosity, a person of ordinary skill would have had a reasonable expectation of success in achieving a viscosity within the claimed range in order to have a nail varnish that may be brushed on a human fingernail (pg 6, [0121]).

For claim 6, Hofacker makes no mention of magnesium silicate in the composition.
For claim 7, Hofacker teaches the film forming polymer is present in from 20% to 60% (see citation above), overlapping the claimed range. 
For claim 8, Hofacker teaches the presence of plasticizers in the final product (pg 8, claim 2). 
For claim 13, Hofacker teaches the polymeric polyols comprising the polyurethanepolyurea dispersions may be polyether polyols (pg 2, [0046]).
For claim 14, Hofacker teaches the polyisocyanates comprising the polyurethanepolyurea dispersions may be aliphatic (pg 2, [0040]).
For claim 21, Hofacker teaches the polyurethane-nitrocellulose particles present in the dispersions essential to the invention have an preferred particle 30 and 400 nm (pg e5, [0099]), overlapping the claimed range.
Hofacker does not teach the organic acids recited in claim 1 as antimycotic agents or the keratolytic agent as an alkyl ester in claims 1 and 2. 
Srulevitch and Brand-Garnys teach the missing elements of Hofacker. 
Srulevitch teaches an anti-fungal nail lacquer composition that contains a film-forming agent, a solvent, pigments and/or dyes, and glacial acetic acid of appropriate concentration dissolved in the composition. Srulevitch teaches that addition of glacial acetic acid to a nail lacquer and the application of the lacquer to
For the claim 1 limitation of “an organic acid selected from the group consisting of lactic acid, malic acid, tartaric acid, citric acid, formic acid, acetic acid, propionic acid, isopropionic acid, oxalic acid, glutaric acid, adipic acid, pyruvic acid and glycolic acid,” Srulevitch teaches acetic acid is present in an amount of from 0.5-10% (pg 2, claim 3). This teaching also reads on claims 19 and 20 and the amount overlaps the range recited in claim 2.
Srulevitch teaches visual control agent bismuth oxychloride in an amount of 2.4% (pg 2, [0018]), overlapping the amount recited in claim 1.
Brand-Garnys teaches anti-fungal compositions comprising nail penetration enhancers (Abstract and pg 2, [0008)). Brand-Garnys teaches that fungi located in nails are difficult to reach with medication due to the thickness of the nail and its compact structure. Brand-Garnys teaches that a composition comprising lactic acid is useful as an antifungal agent (pg 2, [0018] and [0019]). To enhance nail penetration, of antifungal agents, Brand-Garnys suggests alkyl ester penetration enhancers (pg 1, [0003]). Brand-Garnys teaches lauryl (C-12) lactate as a preferred penetration enhancer (pg 4, [(0022]). Brand-Garnys teaches the composition of the invention comprises from 0.1 to 20% of penetration enhancer (pg 4, [0024]), overlapping the range recited in claim 1.
The following limitations regarding the nail lacquer composition of claim are considered expected properties of the claimed composition:

determined according to DIN EN ISO 61 006, as recited in claim 9;
2) having a minimal film forming temperature of at most 5°C,
as determined according to DIN EN ISO 2115, as recited in claim 10;
3) said film has an elongation at break of at least 100%, as recited in claim
11; and
4) said film has a tensile strength at break of at least 5 MPa, as recited in
claim 12;
That is, since the composition of the combination of Hofacker, Srulevitch, and Brand-Garnys appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Hofacker would have had the same physical properties as that which is instantly claimed. Something which is old (e.g. the composition of Hofacker) does not become patentable upon the discovery of a new property (e.g. the physical properties claimed), and this feature need not have been recognized at the time of the invention. See MPEP 2112 (I & Il). "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."
It would have been obvious to one of ordinary skill in the art before theeffective filing date on the claimed invention to modify the invention of Hofacker by adding an antimycotic agent such as acetic acid and a keratolytic agent such as a fatty acid ester, and the claimed amount of pigment. A person of ordinary skill would have been motivated to choose the antimycotic agent acetic acid since 
2) Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker (cited above), in view of Srulevitch (cited above), Brand-Garnys (cited above), and Ferrari (US 3,809,226; of record).
The teachings of Hofacker, Srulevitch, and Brand-Garnys are discussed above.
The combination of Hofacker, Srulevitch, and Brand-Garnys does not teach a container with a plug and a brush for applying the claimed nail lacquer.
Ferrari teaches the missing element of the combination of Hofacker, Srulevitch, and Brand-Garnys.


    PNG
    media_image1.png
    383
    200
    media_image1.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to comprise the claimed nail lacquer composition taught by the combination of Hofacker, Srulevitch, and Brand-Garnys in a bottle containing a plug or cap and a brush since Ferrari teaches that such a bottle comprising a plug and brush is useful for packaging the claimed formulation.

Examiner’s Reply to Attorney Arguments dated 12/17/2021
The applicant’s argument regarding the teachings of Mallo are considered persuasive and the rejections over Mallo as the primary prior art reference have been withdrawn. However, as discussed above, upon further consideration, a new ground(s) of rejection is made in view of Hofacker.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612